Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140322 NORTHWEST CHARIOTS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 98-0496885 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (780) 691-1188 Securities registered under Section 12(b) of the Exchange Act: Title of each class None Securities registered under Section 12(g) of the Exchange Act: Name of each exchange on which registered None Common Stock, $0.001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. _X_Yes No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Net revenues for its most recent fiscal year: $17,900 Aggregate market value of the voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of November 30, 2008: $94,000 Number of common voting shares issued and outstanding as of November 30, 2008: 4,440,000 shares of common stock DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one): Yes XNo 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business 4 Item 2. Description of Property 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market For Registrants Common Equity and Related Stockholder Matters and Small 8 Business Issuer Purchases of Equity Securities Item 6. Managements Discussions and Analysis or Plan of Operation 9 Item 7. Financial Statements and Supplementary Data 11 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 12 Item 8A. Controls and Procedures 12 Item 8B. Other Information 13 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance: 13 Compliance with Section 16(a) of the Exchange Act Item 10. Executive Compensation 15 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder 16 Matters Item 12. Certain Relationships and Related Transactions and Director Independence 17 Item 13. Exhibits 17 Item 14. Principal Accountant Fees and Services 18 Signatures 19 3 PART I ITEM 1. DESCRIPTION OF BUSINESS Business Development We incorporated as Northwest Chariots Incorporated (referred to herein as Chariots, we, us, our and similar terms) on April 4, 2006, in the State of Nevada. Our principal executive offices are located at 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8. Our telephone number is (780) 691-1188. Our fiscal year end is September 30. We are in the process of establishing a retail sales and rental business for electrically powered human transporters. Human transporters are individually manned scooters where the individual commuter propels himself or herself to his or her chosen destination. These transportation devices take up less space when parked and allow for greater mobility as they are well designed for used in congested areas. With the continuing rising costs for petroleum-based fuel contrasted against the use of electricity as an energy source and the already proven acceptance of these transporter products, we believe that we can fill a need by providing personal human transporter products to the metropolitan areas market. Since incorporation, we have not been involved in any mergers, acquisitions or consolidations. We have never declared bankruptcy, been in receivership, or been involved in any legal action or proceedings. Principal Products and Services We intend to retail and make available for rental various types of electrically powered personal transporters. Some of these are: The electric bicycle . This is a two-wheel three-way power pedal bicycle. The rider can pedal as a regular bicycle, choose pedal-assist with a mode switch on the handlebar, or choose full electric power with the grip handle speed control. The chariot . This unit has two wheels that are parallel with a pole in the middle. The user is able to stand on the platform above the wheels and lean forward, backwards or side to side and the transporter will respond accordingly, traveling upwards of 15 km per hour. With the latest advances in gyros, tilt sensors, and high performance motors these machines may become the most common means of transportation in densely populated centers and environmentally friendly communities. The quad . This unit has four wheels with a very stable platform and seat for the operator. Especially designed for seniors and those with disabilities, development has created transporters that are being used in expanded markets. Special Order. For specific applications and sports enthusiasts, appropriately modified units will be available by special order. The Market We intend to direct market to the corporate consumer and plan to promote our transporters to large corporations throughout Western Canada, who will in turn offer the units to their management, staff and employees. Initially, we will direct our selling efforts toward those companies who are the primary employer in a single-industry based community. This will be done by way of personal appointments with purchasing agents. We believe that one of our strong selling points is that our products are environmentally and green friendly: not using fossil fuels. We will also market through two (2) key forms of advertising. The first will be through print media, direct mail and newspapers. We will seek to create a media presence and work towards establishing and identifying our niche market. The second will be to initiate cross-promotions with rental shops, offering performance-based commission on assigned agreements. Internet marketing will constitute a portion of our focus. By having a presence on the Internet, we believe that costs will remain lower and cross-promotions will allow the name and service to reach a much wider audience than would 4 otherwise be the case. We will model the website to show a fun and exciting way to enjoy life and a unique way to explore, commute, and save on parking. As a start-up company, our competitive position within the industry is poor. The challenge before us is to build our business and establish it as a viable going concern. Competition and Competitive Strategy There are a number of retailers selling the same or similar products. In addition, there are a number of rental companies who are offering bicycles, while others are offering fossil fuel driven transporters. We have been unable to find any company that is currently offering environmentally-friendly transporters targeting corporate consumers or commuters living too far from their workplace to walk, but too close to drive an automobile. We currently plan to use local suppliers in Edmonton and Calgary who have suitable product available on site. The advantage of dealing with a local supplier is the quick delivery time. With local suppliers, we are able to purchase the transporters as specific orders are received and no surplus inventory needs to be kept in stock. Unfortunately, this method also requires that we accept available models. Additionally, the cost of our products will be higher. Suppliers in the United States are willing to supply units either singly or by volume purchase with a pick-up option for better pricing. We should be able to order according to customer specification and anticipate cost prices will be lower due to an increased selection of distributors. The most cost effective method to purchase inventory is to import a container load of product direct from manufacturers in China. We plan to utilize these suppliers when we are generating enough sales to support an investment in large inventory volumes. Dependence on One or a Few Major Customers Since we are targeting both corporations and individual consumers, we are not dependent on one or a few major customers. Patent, Trademark, License and Franchise Restrictions and Contractual Obligations and Concessions There are no inherent factors or circumstances associated with this industry, or any of the products or services that we plan to provide that would give cause for any patent, trademark or license infringements or violations. We have not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. Governmental Controls and Approvals With regard to both the retail and the customer service portions of our business, the major area for government control or need for government approval relates to business licensing.
